Citation Nr: 0101626	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-16 514		)	DATE
					)
					)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder on a direct basis or as a chronic disability 
resulting from an undiagnosed illness.

2.  Entitlement to a rating higher than 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1989 and from November 1990 to June 1991.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a July 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York which granted service connection and a 10 percent rating 
for PTSD; the veteran appealed for a higher rating.  This 
case also comes to the Board from an October 1998 decision in 
which the RO, in pertinent part, granted a higher 30 percent 
rating for service-connected PTSD, and denied service 
connection for a respiratory disorder.  The veteran continued 
his appeal for a higher rating for PTSD, and appealed the 
denial of service connection for a respiratory disorder.  A 
personal hearing was held before an RO hearing officer in 
November 1999.

During the course of this appeal, in an October 1998 
decision, the RO denied service connection for shaking of the 
hands, headaches, tongue sores, heartburn, chest pains, and a 
rash of the right hand.  In a June 1999 decision, the RO 
denied service connection for obstructive sleep apnea, a 
stomach condition, chest pain, heartburn, a fungal infection 
of the hands and feet, and a skin disorder of the feet.  The 
veteran did not appeal these determinations, and therefore 
the issues are not in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 1991).

By a letter dated in June 2000, it appears that the veteran 
is raising a claim for a total disability compensation rating 
based on individual unemployability (TDIU rating).  Such 
issue is not in appellate status, and is referred to the RO 
for appropriate action.

REMAND

Initially, the Board notes that the veteran's representation 
must be clarified.  By a letter dated on August 16, 2000, a 
representative of the Disabled American Veterans (DAV) 
indicated that the veteran had revoked his appointment of the 
DAV as his representative.  There is no statement from the 
veteran to this effect.

The case was certified to the Board on August 25, 2000, and 
it was noted that the veteran was unrepresented in this 
appeal as the DAV had withdrawn as his representative.  
Nonetheless, an appellant's brief was submitted by the DAV in 
September 2000.  Under the circumstances of this case, 
further clarification of representation is warranted to 
assure that the veteran is accorded due process.  38 C.F.R. 
§§ 3.103, 20.600 (2000).  Regulation provides that the 
veteran may have only one representative at a time before the 
VA, and that he may revoke a representative's authority to 
act on his behalf at any time.  38 C.F.R. §§ 20.601, 20.607 
(2000).  A representative may also withdraw its services 
prior to certification of the appeal, and may withdraw after 
certification for good cause.  38 C.F.R. § 20.608 (2000).  
The RO should contact the veteran to determine whether he 
wants to revoke the DAV's authority to act on his behalf, and 
should contact the DAV to determine whether it wishes to 
withdraw.

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A).

In light of these changes, the Board finds that a remand is 
required in this case to comply with the duty to assist.

With respect to the claim for service connection for a 
respiratory disorder, the Board notes that on VA respiratory 
examination in April 1999, the examiner opined that the 
veteran previously had a bacterial pneumonia, which was 
currently resolving, and had obesity, which combined with the 
resolving pneumonia to create dyspnea symptoms.  He opined 
that the veteran had pleural thickening of undetermined 
etiology, probably secondary to bacterial pneumonia with mild 
empyema.  He noted that the veteran's symptoms did not begin 
until several years after he left the Persian Gulf.  By a 
letter dated in August 1999, a private physician, W. R. 
Hammond, MD, indicated that he first treated the veteran in 
June 1997, for pneumonia, and that the veteran currently had 
sleep apnea and intermittent episodes of bronchitis.  He 
added that the veteran was a non-smoker, and that he 
reportedly never had respiratory problems until after his 
tour of duty in Desert Storm.  He stated, "Even though he 
was not ill during his tour, his symptoms have all started 
since then and have continued to require medical care for his 
respiratory disease."

A VA examination is in order to determine the diagnosis, 
etiology and date of onset of any current respiratory 
disorder.  Id. § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The examiner should be asked to review the claims 
file, including the medical opinions noted above.  The 
veteran is advised that he may submit the following:  medical 
evidence regarding his claimed in-service incurrence of a 
respiratory disorder, sufficient identification of existing 
medical records to enable the RO to obtain such records, or 
any lay or medical statements regarding the incurrence of 
such disability.  Id. § 3 (a) (to be codified as amended at 
38 U.S.C. § 5103).

The RO should also attempt to obtain medical records which 
were specifically identified at the veteran's November 1999 
RO hearing.  The veteran stated that he underwent pulmonary 
testing in 1992 or 1993 at "Safe Way Environmental," and 
that he was examined during the course of his application to 
the US Postal Service (USPS).  Such records should be 
obtained, as well as any other VA or private treatment 
records (including any clinical records from Dr. Hammond) 
relating to a respiratory disorder dated since separation 
from service.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

With respect to the veteran's claim for a higher rating for 
service-connected PTSD, the Board notes that there are 
outstanding medical records which should be obtained.  The 
veteran has reported that he receives ongoing private 
psychiatric treatment for this condition from C.O.V.E.R.  
Although a December 1999 letter from this facility is of 
record, there are no clinical records.  Such should be 
obtained.  At his November RO hearing, the veteran stated 
that he had received VA outpatient treatment for PTSD during 
the past year at the Richmond VA Medical Center (VAMC).  The 
RO should obtain such VA medical records and associate them 
with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the Secretary and the Board, and must be obtained if the 
material could be determinative of the claim).  Any other 
recent VA or private treatment records since 1999 should be 
obtained.  Murincsak, supra.  The veteran may also submit 
medical evidence regarding PTSD symptoms or treatment for 
same, or provide detailed identification of existing medical 
records to enable the RO to obtain such records.  Id. § 3 (a) 
(to be codified as amended at 38 U.S.C. § 5103).  

The Board notes that additional evidence was received at the 
Board in December 2000, more than 90 days from the date of 
notice of Board certification (August 28, 2000).  Such 
evidence is relevant to the veteran's claim for a higher 
rating for PTSD.  The evidence was not considered by the RO, 
and RO consideration of the evidence was waived by the DAV 
(despite the veteran's apparent revocation of his appointment 
of the DAV as his representative).  Although this evidence 
was received more than 90 days after the veteran received 
notice of case certification to the Board (38 C.F.R. § 
20.1304 (2000)), since the case must be remanded for other 
reasons, it is the judgment of the Board that the evidence 
should be initially reviewed by the RO.

The Board notes that during the course of the veteran's 
appeal, the regulations pertaining to psychiatric 
disabilities were revised.  As the veteran's claim for a 
higher rating for PTSD was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  The veteran's 
PTSD was initially evaluated under 38 C.F.R. § 4.132, Code 
9411 (effective prior to November 7, 1996).  On November 7, 
1996, the rating criteria for PTSD were revised and are now 
found in 38 C.F.R. § 4.130, Code 9411.

After the above development is completed, the RO should 
readjudicate the claims.  With respect to the claim for a 
higher rating for PTSD, the RO should consider both the 
"old" and "new" rating criteria of Code 9411.  Karnas, 
supra.

Accordingly, the case is REMANDED to the RO for the following 
action.

1.  The RO should contact the veteran to 
ascertain whether he wants to revoke his 
authorization of the DAV to represent 
him.

If he does not wish to make such a 
revocation, the RO should contact the DAV 
to ascertain whether it will continue to 
represent the veteran, given its August 
2000 letter.  If the DAV indicates it 
will continue to represent the veteran, 
the claims file should be sent to the DAV 
(after the completion of the development 
listed below), which should review the 
file and present written argument on a VA 
Form 646 or its equivalent.

If the DAV will not represent the 
veteran, the RO should contact the 
veteran, inform him that he is 
unrepresented, and give him an 
opportunity to appoint (on the proper 
form, which should be provided) another 
service organization or other 
representative to represent him before 
the VA.  After the completion of the 
development listed below, any designated 
representative should be given an 
opportunity to review the file and submit 
written argument on behalf of the 
veteran.

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the Act 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters, as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a respiratory disorder or 
PTSD since separation from service.  The 
RO should directly contact all identified 
medical providers and obtain copies of 
all relevant medical records that are not 
already on file.  In particular, the RO 
should attempt to obtain the following 
records: medical records dated in 1992 or 
1993 from "Safe Way Environmental," the 
veteran's medical examination performed 
by the USPS, clinical records from Dr. 
Hammond and C.O.V.E.R., and VA medical 
records from the Richmond VAMC reflecting 
treatment for a psychiatric disorder.

The veteran should also be asked to 
submit any additional relevant medical 
records he may have in his possession, 
and to submit pertinent lay statements.  
The RO must inform the veteran what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit. 

4.  After the above records have been 
obtained and associated with the claims 
folder, the RO should have the veteran 
undergo a VA examination to determine the 
correct diagnosis(es), date of onset and 
etiology of any current respiratory 
disorder.  In particular, the examiner 
should determine whether it is at least 
as likely as not (50/50) that any current 
respiratory disability had its onset 
during service or is otherwise related to 
service.  

If any lung condition is not attributable 
to a known diagnostic entity, the 
examiner should note if there are 
objective indications that the veteran is 
suffering from symptoms of a lung 
condition, the nature of those objective 
indications and the degree of severity.  
If the veteran is found to have objective 
indications of an undiagnosable lung 
disability, the examiner should be asked 
to determine if there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Gulf War, that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
service during the Gulf War, or that the 
illness was the result of the veteran's 
abuse of alcohol or drugs.

The claims folder must be made available 
to and reviewed by the doctor in 
conjunction with the examination, and the 
examination report should indicate that 
such has been done.  If the examiner 
disagrees with any medical opinion of 
record, the reasons therefor would be 
helpful to the undersigned.

5.  After ensuring that the above actions 
have been completed, the RO should review 
the claims for service connection for a 
respiratory disorder and for a higher 
rating for PTSD, with consideration of 
the old and new criteria of Code 9411, 
and with consideration of all additional 
evidence.  The RO should also discuss the 
applicability of a rating under 38 C.F.R. 
§ 4.16(c) (as in effect prior to November 
7, 1996) as this matter was raised by the 
veteran and consider the holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999) pertaining to staged ratings.  If 
the claims are denied, the veteran and 
his representative should be issued an 
SSOC, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



___________________________
Iris S. Sherman
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

